DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 4/18/2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715    
                                                                                                                                                                                                    
Response to Amendment
In response to the amendment filed 8/19/2021; Claims 1-5,7-12,14-18 and 20-23 are pending and Claims 6,13 and 19 have been cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-12,14-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 were amended to include a pure-software video combiner, including instructions encoded within the memory to instruct the processor.   The Applicant’s specification has not clearly define the phrase “pure” software video combiner.  Furthermore, it is the Office’s position that all software instructions requires computer hardware to interpret instructions, and vice versa.   Hence, the phrase “pure-software” does not add any weight to software video combiner.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-12,14-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 were amended to include a pure-software video combiner, including instructions encoded within the memory to instruct the processor.   It’s unclear how to implement a “pure-software video combiner” without utilizing a hardware component: such as a video card, a processor…etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2012/0056759 A1) in view of Kumon (US 2008/0211832 A1) and Bachelder et al. (US 2007/0035561 A1).
Re claims 1, 8, 15:
1. He teaches a software video combiner (He, Abstract, “display a second image overlaid over the first image”) for simulating a flight experience, comprising: 
a processor; a memory; an input data interface; an output interface to a multi-function display (He, figs. 1 – 2) comprising a video card (He, [0029], “processor 24 to render an image”); and 
a pure-software video combiner, including instructions encoded within the memory to instruct the processor to: 
receive a virtual background image video data stream (He, fig. 1, 26, 12, “First signal”; [0010], “display the first image on the display screen corresponding to the first signal” – First Signal – Background image) and a virtual foreground image video data stream (He, fig. 1, 28, 14, “Second Signal”; [0010], “the second image corresponding to the second signal”; [0011]; Second signal – Foreground image) via the data interface (He, fig. 1); 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, including providing swaths of non-selected pixels in the foreground image (He show a plurality of swath shaped foreground image overlays the background image; i.e., fig. 2, 40, approach course line; and other swath shapes (instrument indicia)), wherein the non-selected pixels treats as ignored or transparent (He, Abstract, “display a second image overlaid over the first image corresponding to the second signal”; [0041], “instructing display unit 20 to either block out portions of the symbology, to render portions of the symbology transparent, and/or diminish the brightness of portions of the symbology”; [0053], “rendering portions of the second image at least partially transparent, diminishing the intensity of the second image”; [0044], “The bottom portion of flight path marker 42 is rendered in a semi-transparent manner such that portions of EVS image 3 6 located beneath the bottom portion can be seen through flight path marker 42”; [0057]; the selected pixel (or “second image”) appears to be in front of the non-selected pixel (or “first image”)); and 
output the composite video data stream to a multi-function display (MFD) via the multi-function display interface (He, [0033] – [0034]; figs. 2 – 3; figs. 5 – 6).

He teaches an invention includes treating pixels as non-selected pixels; however, He does not explicitly wherein the non-selected pixels are of a color that the video card treats as ignore or transparent.   

Kumon teaches a vehicular operating apparatus in which an operating portion on which operating switches are arranged is arranged in a vehicle cabin in a separate location that is physically distanced from a display portion that displays an operation menu image showing the positional arrangement and function of the operating switch of the operating portion (Kumon, Abstract).  Kumon further teaches He’s deficiency (Kumon, [0051], “as shown in FIG. 7A, the region inside the outline may be removed and that region colored a predetermined color (a non-transparent color) such that a silhouette of the hand appears on the display portion 40. Alternatively, as shown in FIG. 7B, a semi-transparent color may be applied to the region inside the outline”).  Therefore, in view of Kumon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by removing the colored as taught by Kumon, in order to allow a user to see the portion of the operation menu image that is being hidden behind the hand (Kumon, [0051]).

He does not explicitly teaches for simulating a flight experience … an input serial data interface … a pure-software video combiner … create, in real-time or near-real-time, a composite video data stream. Bachelder teaches He’s deficiency (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series (serial data interface); Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) environment”; Abstract, “This processed image is then overlaid on a 3D environment to combine the two data sources into a single scene. This creates an effect where a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0008], “This creates an effect by which a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0019]; figs. 4A – 4C should a simulated environment). Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by combining captured real-time video data and real-time 3D environment (serial data), in order to generate a combined real world and virtual world images in a realistic and open ended manner.  In order to provide certain views and angles to a user since the environment is processed in real time (Bachelder, [0007]).   The simulation system allows a user to observe and physically interact with the near-space environment while the simulated farspace domain is seamlessly interwoven into the visual scene (Bachelder, [0034]).

8. One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to provide a pure-software video combiner, including instructions to instruct a processor to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via a serial data interface; 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 
output the composite video data stream to a video card of a multifunction display (MFD) via a graphics driver, wherein the video card is configured to not render the ignored color (See rejection under He in view of Kumon and Bachelder above).

15. A flight simulator for a rotary aircraft, comprising: 
a simulated cockpit; 
a simulated airframe; 
a multifunction display (MFD) including a graphics card configured to not render an ignored color; and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface; 
a video output interface; and 
instructions encoded within the memory to provide a pure-software video combiner, including instructions to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via the serial data interface; and 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream, 
wherein the graphics card is configured to output the composite video data stream to the MFD via the video output interface (See rejection under He in view of Kumon and Bachelder above).

Claims 1-4,7-11,14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Greenwood et al. (US 2017/0280091 A1).
Re claims 1, 8, 15:
1. A software video combiner for simulating a flight experience (Logg, Abstract, “helicopter flight simulator”), comprising: 
a processor; a memory; an input data interface; an output interface to a multi-function display comprising a video card (Logg, fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display such as translation, rotation and scaling, while the GSP efficiently performs the low-level graphics work of writing polygons (so-called polygon graphics) to a video display 162. The video process 160 provides a user viewpoint into the graphical representation of the flight universe”; fig. 4 shows a MFD); and a software, including instructions encoded within the memory to instruct the processor to (Logg, Abstract, “flight simulator”; col. 4, lines 41 - 61): 
receive a virtual background image video data stream and a virtual foreground image video stream via the data interface (Logg, fig. 4 shows terrain – 168 and symbology – 170, 171, 174, 184 …etc.; col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”); 
create a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the pixels overlaid by the color-coded objects are not rendered (ignored);  col. 10, lines 45 – 62, “multi-synchronous display … pixels”; fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display such as translation, rotation and scaling, while the GSP efficiently performs the low-level graphics work of writing polygons (so-called polygon graphics) to a video display 162. The video process 160 provides a user viewpoint into the graphical representation of the flight universe”), including providing swaths of non-selected pixels in the foreground image (Logg includes a plurality of swath shapes; fig. 4, 169, 170, 167); and 
output the composite video data stream to a multi-function display (MFD) via the multi-function display interface (Logg, fig. 4 shows a MFD). 

Logg teaches creating a composite image comprising overlaying the foreground images onto the background image and treating pixels as non-selected pixels, wherein the non-selected pixels are ignored by the multi-function display (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the color-coded ground objects cover the video map).  

Logg does not explicitly disclose wherein the non-selected pixels are of a color that the video card treats as ignored or transparent.  Greenwood et al. (US 2017 /0280091 A1) teaches a display system for
generating a composite view.  Greenwood teaches Logg’s deficiency (Greenwood, Abstract; [0096], “The image processor 5 modifies the first image data such that the first image IMG1 will be rendered as a semi-transparent image. For example, the image processor 5 can modify an alpha channel or an index transparency of the first image data. The first image data can be modified to provide a transparency of 25%, for example. The first image data and the second image data are combined to form a composite image IMG3. The image processor 5 can be configured to perform other image-manipulation techniques, for example to modify the colour and/or contrast of one or more image, for example to highlight an outline of the trailer T”; fig. 3A – 3C; [0013], “be displayed as a transparent or semi-transparent layer which overlays the second image (for example to provide a phantom or ghost image of the trailer)”).   Therefore, in view of Greenwood, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Logg, by modifying the color of the image as taught by Greenwood, in order to observe the image obscure by the foreground image (Greenwood, [0095]) and improve the visibility of the driver (Greenwood, [0003]). 



Logg does not explicitly teaches an input serial data interface … a pure-software video combiner … create, in real-time or near-real-time, a composite video data stream.  Greenwood teaches Logg’s deficiency (Greenwood, [0038], “in real-time by the image processor”; Abstract, “camera”; [0007] – [0010]). Therefore, in view of Greenwood, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Logg, by combining captured real-time video data from camera, in order to observe the image obscure by the foreground image (Greenwood, [0095]), improve the visibility of the operator (Greenwood, [0003]) and provide more information on the screen (Greenwood, figs. 3A – 3C).

8. One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to provide a pure-software video combiner, including instructions to instruct a processor to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via a serial data interface; 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 
output the composite video data stream to a video card of a multifunction display (MFD) via a graphics driver, wherein the video card is configured to not render the ignored color (See rejection under Logg in view of Greenwood above).

15. A flight simulator for a rotary aircraft, comprising: 
a simulated cockpit; 
a simulated airframe; 
a multifunction display (MFD) including a graphics card configured to not render an ignored color; and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface; 
a video output interface; and 
instructions encoded within the memory to provide a pure-software video combiner, including instructions to: 
receive a virtual background image video data stream and a virtual foreground image video data stream via the serial data interface; and 
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream, 
wherein the graphics card is configured to output the composite video data stream to the MFD via the video output interface (See rejection under Logg in view of Greenwood above).

Re claims 2, 9:
2. The software video combiner of claim 1, wherein the multi-function display interface is to drive the composite video data stream to an MFD of a flight simulator.  9. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the MFD is an MFD of a flight simulator (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 3, 10, 16:
3. The software video combiner of claim 1, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD.  10. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD. 16. The flight simulator of claim 15, wherein the foreground video data stream includes simulated foreground image for a rotary aircraft MFD (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 4, 11, 17:
4. The software video combiner of claim 1, wherein the foreground video data stream includes a plurality of simulated foreground images.  11. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes a plurality of simulated foreground images.  17. The flight simulator of claim 15, wherein the foreground video data stream includes a plurality of simulated foreground images (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 7, 14, 20:
7. The software video combiner of claim 1, further comprising a multiplexer to select between a plurality of video inputs to select fewer than all of the plurality of video inputs.  14. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, further comprising instructions to instruct a multiplexer to select between a plurality of video inputs to select fewer than all of the plurality of video inputs.  20. The flight simulator of claim 15, further comprising a multiplexer to select between a plurality of video inputs to select fewer than all of the plurality of video inputs (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; second image – “black and white video map” or ignored color; first image – color-coded objects; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; col. 10, lines 45 – 62, “multi-synchronous display … pixels”).

Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Greenwood et al. (US 2017/0280091 A1) as applied to claims 5, 12 and 18 above, and further in view of Frayssignes (US 2017/0242676 A1).
Re claims 21 – 23:
Logg does not explicitly disclose a symbol of a color other than the ignored color.  Frayssignes teaches a control system and method enabling comparison of first and second character strings (Frayssignes, Abstract).  Frayssignes teaches 21.  The software video combiner of claim 5, wherein the foreground images include a symbol of a color other than the ignored color.  22. The one or more tangible, non-transitory computer-readable storage mediums of claim 12, wherein the foreground images include a symbol of a color other than the ignored color.  23. The flight simulator of claim 18, wherein the foreground image includes a symbol of a color other than the ignored color (Frayssignes, [0029] – [0032]; [0087] – [0089]).  Therefore, in view of Frayssignes, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Logg, by providing the ignore and non-ignore color as taught by Frayssignes, in order to provide only information without the background; hence increase the usability of the display area. 

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Greenwood et al. (US 2017/0280091 A1) as applied to claims 1, 8 and 15 above, and further in view of Jain et al. (US 2016/0055753 A1).
Re claims 5, 12, 18:
Logg teaches a composite video includes a video map and a plurality of objects (Logg, col. 11, line 54 - col. 12, line 31).  Logg does not explicitly disclose the foreground video data stream includes four foreground images representing four quadrants of a foreground image.  Jain teaches a system and method for displaying of trajectory elements in an edit area of a navigational display and a plurality of simulated foreground images comprise four foreground images representing four quadrants of a foreground image (Jain, figs. 1 – 2, 4, 6).  Therefore, in view of Jain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system/program described in Logg, by providing the quadrant as taught by Jain in order to partition the display to organize information and update the information within the quadrant (Jain, Abstract, “the edit area of the navigation display is dynamically determined using the navigational display parameters … any needed data that is in the determined portion of the flight plan information is dynamically refreshed in the display buffer”).

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Applicant argues:
He reference does not teach "swaths of non-selected pixels." As the present Specification describes, "By way of example, the software video combiner may generate a foreground image in four quadrants, which may include swaths of non-selected pixels. A non-selected pixel may be of a color that the video card is configured to treat as ignored or transparent. Thus, when the foreground image is overlaid on the background image, the selected pixels of the foreground image appear to be "in front" of the background image. The non-selected pixels, on the other hand, are treated as transparent so that the background image shows up "behind" the foreground image … Bachelder's method is more akin to what the video card does after the claimed software method. Bachelder searches the image, pixel by pixel, for a color (e.g., magenta) that matches a "target masking color." Pixels that meet this target masking color are then "turned transparent."" 
The newly cited reference: 
Kumon teaches the limitation: "swaths of non-selected pixels”.
Greenwood teaches the limitation: “wherein the non-selected pixels are of a color that the video card treats as ignored or transparent”.  
The Applicant’s specification has not clearly defined the phrase “pure” software video combiner; hence the Examiner will interpret any piece of software as a pure software.  Furthermore, it is the Office’s position that all software instructions require computer hardware to interpret instructions, and vice versa.   Hence, the phrase “pure-software” does not add any weight to software video combiner.  The cited prior arts teach a pure software that combines two or more video signals (See rejection above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACK YIP/Primary Examiner, Art Unit 3715